721 So. 2d 396 (1998)
Marc CRAWLEY, Appellant,
v.
SCHOOL BOARD OF PINELLAS COUNTY, Florida, Appellee.
Zachary MOSER, Appellant,
v.
SCHOOL BOARD OF PINELLAS COUNTY, Florida, Appellee.
Nos. 97-04803, 97-04828.
District Court of Appeal of Florida, Second District.
November 13, 1998.
*397 J. Meredith Wester and Beth A. Cronin of Ruden, McClosky, Smith, Schuster & Russell, P.A., Tampa, for Appellants.
C. Wesley Bridges, II, and Bruce P. Taylor, of the Pinellas County Schools, Largo, for Appellee.
PER CURIAM.
At the conclusion of separate administrative proceedings, the School Board of Pinellas County expelled Zachary Moser and Marc Crawley from high school. Each has timely appealed the final order of expulsion in these consolidated appeals. Because the expulsion orders were entered without the requisite proof of a rule violation, we reverse.
Mr. Moser and Mr. Crawley were expelled from high school for allegedly violating the Pinellas County Schools 1996-1997 Code of Student Conduct Rule (7)(b)(2). This rule, part of the School Board's "Zero Tolerance Policy," prohibits a student from being on school property while under the influence of an illegal drug.
To sustain an expulsion order premised on section (7)(b)(2), the School Board, as the charging body, must present proof that the student is "under the influence." Often, either an expert witness or a person who has observed the cited student's behavior or physical condition will testify. Here, however, the record fails to present even a scintilla of evidence that either student was "under the influence." In the absence of evidentiary proof, a factual conclusion of "under the influence" is not supportable. Therefore, the expulsion order must be reversed.
We understand the School Board's concern and the basis for its Zero Tolerance Policy. However, that policy does not override the need for proof of a necessary element of the charged violation as set out in the rule itself.
Because we are reversing the expulsion order as not supported by the evidence, we need not address the other issues raised in this appeal. We reverse and remand with instructions to the School Board of Pinellas County to expunge the expulsion from the school records of Mr. Moser and Mr. Crawley.
ALTENBERND, A.C.J., CASANUEVA, J., and SCHEB, JOHN M., (Senior) Judge, concur.